ORDER ON MANDATE OF UNITED STATES SUPREME COURT
This Court having issued its Opinion in this appeal on September 4, 1986, 111 Idaho 630, 726 P.2d 742; and a PETITION FOR WRIT OF CERTIORARI to the United States Supreme Court having been granted *62June 1, 1987, — U.S. -, 107 S.Ct. 2475, 96 L.Ed.2d 368; a MANDATE having been issued by the United States Supreme Court on July 7, 1987 vacating the judgment of this Court and remanding the case for further consideration in light of the Opinion in International Brotherhood of Electrical Workers, AFL-CIO v. Heckler, 481 U.S. -, 107 S.Ct. 2161, 95 L.Ed.2d 791 (1987).
NOW THEREFORE IT IS HEREBY ORDERED that pursuant to the Mandate of the United States Supreme Court the Remittitur heretofore issued by the Court on the 23rd day of October, 1986 be, and it hereby is, VACATED and the Court hereby reasserts jurisdiction of this appeal.
IT IS FURTHER ORDERED, that the appeal will be reheard and reconsidered in light of the Opinion in International Brotherhood of Electrical Workers, AFL-CIO v. Heckler, 481 U.S. -, 107 S.Ct. 2161, 95 L.Ed.2d 791 (1987).
IT IS FURTHER ORDERED, that Appellants shall have twenty-eight (28) days from the date of this Order to file a Supplemental Appellants’ Brief, that Respondent shall have twenty-one (21) days from the date of filing of Appellants’ Supplemental Brief to file a Supplemental Respondent’s Brief and that Appellants shall have fourteen (14) days after the date of filing of Respondent’s Supplemental Brief to file any Supplemental Reply Brief.
IT IS FURTHER ORDERED, that upon the filing of Briefs of the parties this appeal will be scheduled for re-argument.